Hall, Presiding Judge,
concurring specially. I concur in this judgment because of the mandate of the Constitution of Georgia which provides that "The decisions of the Supreme Court shall bind the Court of Appeals as precedents.” Code Ann. § 2-3708. There is no escape from the fact that unless and until it is reversed, Hill v. Willis, 224 Ga. 263 (4) (161 SE2d 281), is a decision of the Supreme Court of Georgia. As to my views on this subject, see Hall, "Civil Procedure — What’s It All About?”, 6 Ga. State Bar Journal 377; 21 Mercer Law Review 377.